NUMBER 13-07-00159-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


BERNARDINO VARGAS,                                                           Appellant,

                                            v.

SUSANA VARGAS,                                                               Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                 Memorandum Opinion by Justice Rodriguez

       Bernardino Vargas, pro se appellant, sued Susana Vargas, appellee, for divorce.

The trial court dismissed appellant's suit for want of prosecution. By two issues, appellant

contends that the trial court erred by (1) dismissing his lawsuit and (2) denying his motion

to reinstate the divorce proceedings. We affirm.
                                        I. Background

       The trial court notified appellant, through its "Drop Docket Notice With Hearing

Date," that a hearing to determine whether to dismiss his case for want of prosecution was

set for December 7, 2006 at 8:30 a.m. Because appellant did not appear at the hearing,

the trial court dismissed his case. Appellant filed a motion to reinstate, which the trial court

denied.

                           II. Dismissal for Want of Prosecution

       By his first issue, appellant contends that the trial court erred when it dismissed his

appeal for want of prosecution. Appellant argues that he did not appear at the hearing

because the trial court's clerk failed to give him proper notice of the local rules and

procedures.

       A trial court may dismiss a case for want of prosecution when a party seeking

affirmative relief fails to appear for a trial or hearing of which the party had notice. TEX . R.

CIV. P. 165a(1). We review a trial court's order dismissing a case for want of prosecution

for an abuse of discretion. MacGregor v. Rich, 941 S.W.2d 74, 75 (Tex. 1997) (per

curiam); Garcia v. Barreiro, 115 S.W.3d 271, 274 (Tex. App.–Corpus Christi 2003, no pet.).

A trial court abuses its discretion when it acts "'without reference to any guiding rules or

principles', or stated another way, when the trial court acts in a arbitrary and unreasonable

manner." City of San Benito v. Rio Grande Valley Gas Co., 109 S.W.3d 750, 757 (Tex.

2003) (quoting Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985)).

       Appellant concedes on appeal that he received the trial court's "Drop Docket Notice

With Hearing Date." He further acknowledges that he did not attend the hearing. Because

appellant failed to appear for the hearing of which he had notice, appellant's case was

                                               2
subject to dismissal for want of prosecution under rule 165a. See TEX . R. CIV. P. 165a(1).

We conclude, therefore, that the trial court did not abuse its discretion. See City of San

Benito, 109 S.W.3d at 757. We overrule appellant's first issue.

                             III. Denial of Motion to Reinstate

       By his second issue, appellant contends that the trial court erred in denying his

motion to reinstate. However, appellant fails to make "a clear and concise argument for

the contentions made, with appropriate citations to authorities and to the record." See TEX .

R. APP. P. 38.1(h). Without citation to the record or authority, appellant has presented

nothing for this court to review. See Plummer v. Reeves, 93 S.W.3d 930, 931 (Tex.

App.–Amarillo 2003, pet. denied) (per curiam). An appellant waives an issue if he fails to

support contentions by citations to appropriate authority. Abdelnour v. Mid Nat'l Holdings,

Inc., 190 S.W.3d 237, 241 (Tex. App.–Houston [1st Dist.] 2006, no pet.). Appellant has,

therefore, waived his second issue. See TEX . R. APP. P. 38.1(h). We overrule appellant's

second issue.

                                      IV. Conclusion

       We affirm.


                                                    NELDA V. RODRIGUEZ
                                                    Justice

Memorandum Opinion delivered and
filed this 5th day of June, 2008.




                                              3